Case 1:18-cv-00174-LO-TCB Document 131 Filed 07/24/19 Page 1 of 3 PageID# 1637



                        UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 WENGUI GUO                                     )
 a/k/a Miles Kwok,                              )       Case No. 1:18-CV-00174-LO-TCB
                                                )
                        Plaintiff,              )
 v.                                             )
                                                )
 YELIANG XIA,                                   )
                        Defendant.              )
                                                )



       DEFENDANT’S MOTION FOR JUDGMENT AS A MATTER OF LAW, MOTION
           FOR REMITTITUR, OR, IN THE ALTERNATIVE, A NEW TRIAL




      COMES NOW the Defendant, Yeliang Xia, through Counsel, and moves this Honorable

 Court to set aside the jury’s verdict and enter a judgment as a matter of law in favor of the

 Defendant or, in the alternative, either grant a remittitur of the jury award, or order a new trial.

 In support of this motion, Defendant Xia states the following:

      1) After a jury trial, the jury returned a split verdict. For the purposes of this motion and the

         memorandum of points and authorities in support of this motion, Defendant Xia is only

         addressing that portion of the verdict in favor of the Plaintiff Guo.

      2) The jury awarded Guo $30,000 in actual damages and $20,000 punitive damages on both

         claims of defamation and defamation per se, for a total award of $100,000.00.

      3) Plaintiff adduced no evidence at trial of actual monetary damage, either in his capacity as

         an individual, nor as a limited-public figure. Additionally, Plaintiff’s own pleadings

         reduced his claim of actual damage to $1.
Case 1:18-cv-00174-LO-TCB Document 131 Filed 07/24/19 Page 2 of 3 PageID# 1638



     4) Plaintiff testified that subsequent to the statements by the Defendant Xia, Plaintiff

         organized and carried out successful governmental protests in Hong Kong, in his

         capacity as a dissident (he testified that he is not employed). Thus evincing no damage to

         his reputation.

     5) Any defamation statements attributed to Defendant Xia were already publicly available

         from New York City’s civil court filings, other sources (as evidenced by uncontroverted

         testimony from Defendant Xia), or confirmed as true by Guo’s pleadings.

     6) The jury’s awards of $30,000 of actual damage does not have a rational relationship to

         the evidence presented at trial.

     7) The jury’s awards of $20,000 of punitive damage does not have a rational relationship to

         the evidence presented at trial.

         Wherefore the above stated reasons, those in the Memorandum of Points and Authorities

 in Support of this Motion, and any argument that may be made in Court, Defendant Xia

 respectfully requests the Court grant his motion and enter a judgment in favor of Defendant Xia,

 or, in the alternative either grant a remittitur of the jury award, or order a new trial.




 Respectfully submitted,



 _________s______________
 Harry Dennis, III, Esq.
 VA Bar Number 40888
 Dennis Stewart & Krischer, PLLC
 2007 15th Street, North
 Suite 201
 Arlington, VA 22201
 Counsel for Defendant Yeliang Xia
Case 1:18-cv-00174-LO-TCB Document 131 Filed 07/24/19 Page 3 of 3 PageID# 1639




                                 CERTIFICATE OF SERVICE

     The undersigned certifies that on this 24th day of July, 2019, he caused to be served upon all

 interested parties, a copy of the above-captioned Motion via this Court’s ECF Broadcasting

 system.

                ____________s__________

                Harry Dennis
